Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on December 23, 2019.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murphy, US 2011/00022267 A1.

Regarding claim 1, Murphy teaches a method, comprising: 
determining, by a controller of a machine, (Murphy, see at least ¶ [0035] which states “FIG. 4 shows schematically a tractor and autopilot system. In FIG. 4, farm tractor 405 is equipped with GNSS receiver 410, radio/cell phone 415, display, 3-D map and path processor 420, pitch, roll and yaw sensors 425, accelerometers 430, steering sensor and steering control 435, weight sensor 440, and throttle sensor and throttle control 445.” and  ¶ [0039] which states “The autopilot system has several modes of operation 500, some of which are shown in FIG. 5. The system may operate in more than one mode simultaneously. In the “CG Determination” mode 505 the system calculates or measures the location of the tractor's center of gravity (or changes in the center of gravity location from a known starting point).”) a center of gravity of the machine based on a state of the machine; (Murphy, see at least ¶ [0041] which states “CG can be calculated for various tractor configurations or input manually by an operator if the location is already known. FIG. 6 is a flow chart for calculating tractor CG position. First the system is defined in step 605 by the type of tractor, attached implements, and accessories. The position and weight of each of these components is determined in step 610. Positions and weights may be obtained from manufacturer's data, a model, or user input, or a combination of sources. Finally, center of gravity is calculated in step 615. As an example, the weight and center of gravity position for a base model tractor may be known. The weight and position of accessories (e.g. spray tanks, ballast weights, fuel, etc.) and implements (e.g. defined by hitch position and weight) may then be input by an operator. This data is combined with the basic tractor CG. First the moment (weight times arm) of each item is calculated. Then the sum of the moments is divided by the total weight to find the CG arm of the tractor with all its accessories and implements.”)
determining, by the controller, at least one of a slope limit or a pitch limit for the machine based on the center of gravity; (Murphy, see at least ¶ [0038] which states “When rollover risk exceeds a critical threshold—or, based on knowledge of a planned path over mapped terrain, will exceed a critical threshold in the future—the autopilot may take control of the tractor to prevent rollover (e.g. by slowing down) or warn the tractor operator and provide suggestions (e.g. slow down, turn in a particular direction), or both.” and  ¶ [0045] which states “Thus, user input, moment arm calculations, and tire pressure differences may all be used, separately or in combination, by an autopilot system to determine the location of the center of gravity (or changes in the location of the center of gravity) of a tractor. This information combined with tractor attitude (pitch, roll, yaw) and velocity may be used to assess tractor stability and rollover risk.”)
receiving, by the controller, a command to perform an operation that, if performed, would affect at least one of a slope or a pitch of the machine; (Murphy, see at least ¶ [0038] which states “When rollover risk exceeds a critical threshold—or, based on knowledge of a planned path over mapped terrain, will exceed a critical threshold in the future—the autopilot may take control of the tractor to prevent rollover (e.g. by slowing down) or warn the tractor operator and provide suggestions (e.g. slow down, turn in a particular direction), or both.”)
determining, by the controller, whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit; (Murphy, see at least ¶ [0055] which states “The autopilot may warn an operator if the planned path will result in high rollover risk. For example, the autopilot may change the path color (e.g. to red) where the path makes uphill turns in steep terrain. Turn 1315 is an example of such a high risk turn.”) and 
selectively performing, by the controller, the operation based on determining whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit. (Murphy, see at least ¶ [0056] which states “The autopilot system may change a tractor's path to reduce rollover risk or suggest to the operator that he change the path manually. FIGS. 14A and 14B show planned paths with methods to reduce rollover risk. In FIG. 14A a path is shown in which tractor speed is reduced approaching a turn and increased leaving the turn. In a fully automatic system the autopilot commands these speed adjustments through throttle control. (In this disclosure “throttle” or “throttle control” refer to any of a variety of systems or methods for controlling and/or sensing engine and/or vehicle speed including: a throttle valve, a fuel flow control system, an RPM governor, a continuously variable transmission control, etc.).)

Regarding claim 2, Murphy teaches a method, wherein the state of the machine is based on at least one of: 
a configuration of the machine; a position of a component of the machine; or a fluid level of a fluid tank of the machine. (Murphy, see at least ¶ [0041] which states “CG can be calculated for various tractor configurations or input manually by an operator if the location is already known. FIG. 6 is a flow chart for calculating tractor CG position. First the system is defined in step 605 by the type of tractor, attached implements, and accessories. The position and weight of each of these components is determined in step 610. Positions and weights may be obtained from manufacturer's data, a model, or user input, or a combination of sources. Finally, center of gravity is calculated in step 615. As an example, the weight and center of gravity position for a base model tractor may be known. The weight and position of accessories (e.g. spray tanks, ballast weights, fuel, etc.) and implements (e.g. defined by hitch position and weight) may then be input by an operator. This data is combined with the basic tractor CG. First the moment (weight times arm) of each item is calculated. Then the sum of the moments is divided by the total weight to find the CG arm of the tractor with all its accessories and implements.”)

Regarding claim 3, Murphy teaches a method, wherein the configuration of the machine includes at least one of: 
an identity of a component of the machine; a location of a component on the machine; a size of a component of the machine; or a weight of a component of the machine. (Murphy, see at least ¶ [0041] which states “CG can be calculated for various tractor configurations or input manually by an operator if the location is already known. FIG. 6 is a flow chart for calculating tractor CG position. First the system is defined in step 605 by the type of tractor, attached implements, and accessories. The position and weight of each of these components is determined in step 610. Positions and weights may be obtained from manufacturer's data, a model, or user input, or a combination of sources. Finally, center of gravity is calculated in step 615. As an example, the weight and center of gravity position for a base model tractor may be known. The weight and position of accessories (e.g. spray tanks, ballast weights, fuel, etc.) and implements (e.g. defined by hitch position and weight) may then be input by an operator. This data is combined with the basic tractor CG. First the moment (weight times arm) of each item is calculated. Then the sum of the moments is divided by the total weight to find the CG arm of the tractor with all its accessories and implements.”)

Regarding claim 4, Murphy teaches a method, wherein the position or the fluid level is based on a measurement of a sensor.  Claim 4 depends on claim 2.  Claim 2 is rejected as Murphy teaches a configuration of the machine; and/or a position of a component of the machine.  Claim 2 recites “or a fluid level of a fluid tank of the machine” and therefore a fluid tank is not necessary if any one of the other claim limitations is present.  Therefore, this claim is not of patentable distinction.  

Regarding claim 6, Murphy teaches a method, wherein selectively performing the operation comprises: 
performing a portion of the operation that does not cause the machine to exceed the at least one of the slope limit or the pitch limit. (Murphy, see at least ¶ [0056] which states “The autopilot system may change a tractor's path to reduce rollover risk or suggest to the operator that he change the path manually. FIGS. 14A and 14B show planned paths with methods to reduce rollover risk. In FIG. 14A a path is shown in which tractor speed is reduced approaching a turn and increased leaving the turn. In a fully automatic system the autopilot commands these speed adjustments through throttle control. (In this disclosure “throttle” or “throttle control” refer to any of a variety of systems or methods for controlling and/or sensing engine and/or vehicle speed including: a throttle valve, a fuel flow control system, an RPM governor, a continuously variable transmission control, etc.).)

Regarding claim 7, Murphy teaches a method, wherein the center of gravity of the machine is determined using a center of gravity model for the machine. (Murphy, see at least ¶ [0041] which states “CG can be calculated for various tractor configurations or input manually by an operator if the location is already known. FIG. 6 is a flow chart for calculating tractor CG position. First the system is defined in step 605 by the type of tractor, attached implements, and accessories. The position and weight of each of these components is determined in step 610. Positions and weights may be obtained from manufacturer's data, a model, or user input, or a combination of sources. Finally, center of gravity is calculated in step 615. As an example, the weight and center of gravity position for a base model tractor may be known. The weight and position of accessories (e.g. spray tanks, ballast weights, fuel, etc.) and implements (e.g. defined by hitch position and weight) may then be input by an operator. This data is combined with the basic tractor CG. First the moment (weight times arm) of each item is calculated. Then the sum of the moments is divided by the total weight to find the CG arm of the tractor with all its accessories and implements.”)

Regarding claim 8, Murphy teaches a machine, comprising: 
a control system that includes a controller(Murphy, see at least ¶ [0035] which states “FIG. 4 shows schematically a tractor and autopilot system. In FIG. 4, farm tractor 405 is equipped with GNSS receiver 410, radio/cell phone 415, display, 3-D map and path processor 420, pitch, roll and yaw sensors 425, accelerometers 430, steering sensor and steering control 435, weight sensor 440, and throttle sensor and throttle control 445.” and  ¶ [0039] which states “The autopilot system has several modes of operation 500, some of which are shown in FIG. 5. The system may operate in more than one mode simultaneously. In the “CG Determination” mode 505 the system calculates or measures the location of the tractor's center of gravity (or changes in the center of gravity location from a known starting point).”) configured to: 
determine a center of gravity of the machine based on a state of the machine; (Murphy, see at least ¶ [0041] which states “CG can be calculated for various tractor configurations or input manually by an operator if the location is already known. FIG. 6 is a flow chart for calculating tractor CG position. First the system is defined in step 605 by the type of tractor, attached implements, and accessories. The position and weight of each of these components is determined in step 610. Positions and weights may be obtained from manufacturer's data, a model, or user input, or a combination of sources. Finally, center of gravity is calculated in step 615. As an example, the weight and center of gravity position for a base model tractor may be known. The weight and position of accessories (e.g. spray tanks, ballast weights, fuel, etc.) and implements (e.g. defined by hitch position and weight) may then be input by an operator. This data is combined with the basic tractor CG. First the moment (weight times arm) of each item is calculated. Then the sum of the moments is divided by the total weight to find the CG arm of the tractor with all its accessories and implements.”)
determine at least one of a slope limit or a pitch limit for the machine based on the center of gravity; (Murphy, see at least ¶ [0038] which states “When rollover risk exceeds a critical threshold—or, based on knowledge of a planned path over mapped terrain, will exceed a critical threshold in the future—the autopilot may take control of the tractor to prevent rollover (e.g. by slowing down) or warn the tractor operator and provide suggestions (e.g. slow down, turn in a particular direction), or both.” and  ¶ [0045] which states “Thus, user input, moment arm calculations, and tire pressure differences may all be used, separately or in combination, by an autopilot system to determine the location of the center of gravity (or changes in the location of the center of gravity) of a tractor. This information combined with tractor attitude (pitch, roll, yaw) and velocity may be used to assess tractor stability and rollover risk.”)
receive a command to perform an operation that, if performed, would affect at least one of a slope or a pitch of the machine; (Murphy, see at least ¶ [0038] which states “When rollover risk exceeds a critical threshold—or, based on knowledge of a planned path over mapped terrain, will exceed a critical threshold in the future—the autopilot may take control of the tractor to prevent rollover (e.g. by slowing down) or warn the tractor operator and provide suggestions (e.g. slow down, turn in a particular direction), or both.”)
determine whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit; (Murphy, see at least ¶ [0055] which states “The autopilot may warn an operator if the planned path will result in high rollover risk. For example, the autopilot may change the path color (e.g. to red) where the path makes uphill turns in steep terrain. Turn 1315 is an example of such a high risk turn.”) and 
selectively perform the operation based on determining whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit. (Murphy, see at least ¶ [0056] which states “The autopilot system may change a tractor's path to reduce rollover risk or suggest to the operator that he change the path manually. FIGS. 14A and 14B show planned paths with methods to reduce rollover risk. In FIG. 14A a path is shown in which tractor speed is reduced approaching a turn and increased leaving the turn. In a fully automatic system the autopilot commands these speed adjustments through throttle control. (In this disclosure “throttle” or “throttle control” refer to any of a variety of systems or methods for controlling and/or sensing engine and/or vehicle speed including: a throttle valve, a fuel flow control system, an RPM governor, a continuously variable transmission control, etc.).)
Regarding claim 9, Murphy teaches a machine, wherein the state of the machine is based on at least one of: 
a configuration of the machine; a position of a component of the machine; or a fluid level of a fluid tank of the machine. (Murphy, see at least ¶ [0041] which states “CG can be calculated for various tractor configurations or input manually by an operator if the location is already known. FIG. 6 is a flow chart for calculating tractor CG position. First the system is defined in step 605 by the type of tractor, attached implements, and accessories. The position and weight of each of these components is determined in step 610. Positions and weights may be obtained from manufacturer's data, a model, or user input, or a combination of sources. Finally, center of gravity is calculated in step 615. As an example, the weight and center of gravity position for a base model tractor may be known. The weight and position of accessories (e.g. spray tanks, ballast weights, fuel, etc.) and implements (e.g. defined by hitch position and weight) may then be input by an operator. This data is combined with the basic tractor CG. First the moment (weight times arm) of each item is calculated. Then the sum of the moments is divided by the total weight to find the CG arm of the tractor with all its accessories and implements.”)

Regarding claim 10, Murphy teaches a machine, wherein the component is at least one of: 
an implement; a counterweight; a tool; a fluid tank; a conveyor; a rotor; or a leg. (Murphy, see at least ¶ [0041] which states “CG can be calculated for various tractor configurations or input manually by an operator if the location is already known. FIG. 6 is a flow chart for calculating tractor CG position. First the system is defined in step 605 by the type of tractor, attached implements, and accessories. The position and weight of each of these components is determined in step 610. Positions and weights may be obtained from manufacturer's data, a model, or user input, or a combination of sources. Finally, center of gravity is calculated in step 615. As an example, the weight and center of gravity position for a base model tractor may be known. The weight and position of accessories (e.g. spray tanks, ballast weights, fuel, etc.) and implements (e.g. defined by hitch position and weight) may then be input by an operator. This data is combined with the basic tractor CG. First the moment (weight times arm) of each item is calculated. Then the sum of the moments is divided by the total weight to find the CG arm of the tractor with all its accessories and implements.”)

Regarding claim 11, Murphy teaches a machine, wherein the configuration of the machine includes at least one of: 
an identity of a component of the machine; a location of a component on the machine; a size of a component of the machine; or a weight of a component of the machine. (Murphy, see at least ¶ [0041] which states “CG can be calculated for various tractor configurations or input manually by an operator if the location is already known. FIG. 6 is a flow chart for calculating tractor CG position. First the system is defined in step 605 by the type of tractor, attached implements, and accessories. The position and weight of each of these components is determined in step 610. Positions and weights may be obtained from manufacturer's data, a model, or user input, or a combination of sources. Finally, center of gravity is calculated in step 615. As an example, the weight and center of gravity position for a base model tractor may be known. The weight and position of accessories (e.g. spray tanks, ballast weights, fuel, etc.) and implements (e.g. defined by hitch position and weight) may then be input by an operator. This data is combined with the basic tractor CG. First the moment (weight times arm) of each item is calculated. Then the sum of the moments is divided by the total weight to find the CG arm of the tractor with all its accessories and implements.”)

Regarding claim 12, Murphy teaches a machine, wherein the position or the fluid level is based on a measurement of a sensor. Claim 12 depends on claim 9.  Claim 2 is rejected as Murphy teaches a configuration of the machine; and/or a position of a component of the machine.  Claim 9 recites “or a fluid level of a fluid tank of the machine” and therefore a fluid tank is not necessary if any one of the other claim limitations is present.  Therefore, this claim is not of patentable distinction.  

Regarding claim 14, Murphy teaches a machine, wherein the controller is further configured to: determine the slope or the pitch of the machine based on a measurement of a tilt sensor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, US 2011/00022267 A1.

Regarding claim 5, Murphy teaches method.   Murphy does not specifically teach wherein the operation includes at least one of: raising a component of the machine; lowering a component of the machine; swinging a component of the machine; or moving a component of the machine.  However, Murphy teaches ¶ [0056] which states “The autopilot system may change a tractor's path to reduce rollover risk or suggest to the operator that he change the path manually. FIGS. 14A and 14B show planned paths with methods to reduce rollover risk. In FIG. 14A a path is shown in which tractor speed is reduced approaching a turn and increased leaving the turn. In a fully automatic system the autopilot commands these speed adjustments through throttle control. (In this disclosure “throttle” or “throttle control” refer to any of a variety of systems or methods for controlling and/or sensing engine and/or vehicle speed including: a throttle valve, a fuel flow control system, an RPM governor, a continuously variable transmission control, etc.).” and ¶ [0030] which states “Current autopilot systems primarily control tractor steering, but in the future throttle, brakes and implement operations may all be controlled by autopilot systems.”  Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the separate parts of the Murphy teaching could be combined to automatically reposition implements to reduce rollover risk as Murphy already controls tractor movement and suggests controlling implement movement as well.  In addition, it would have been obvious to try as Murphy discloses both in the same teaching.  

Regarding claim 13, Murphy teaches a machine.  Murphy does not specifically teach wherein the operation includes at least one of: raising a component of the machine; lowering a component of the machine; swinging a component of the machine; or moving a component of the machine.  However, Murphy teaches ¶ [0056] which states “The autopilot system may change a tractor's path to reduce rollover risk or suggest to the operator that he change the path manually. FIGS. 14A and 14B show planned paths with methods to reduce rollover risk. In FIG. 14A a path is shown in which tractor speed is reduced approaching a turn and increased leaving the turn. In a fully automatic system the autopilot commands these speed adjustments through throttle control. (In this disclosure “throttle” or “throttle control” refer to any of a variety of systems or methods for controlling and/or sensing engine and/or vehicle speed including: a throttle valve, a fuel flow control system, an RPM governor, a continuously variable transmission control, etc.).” and ¶ [0030] which states “Current autopilot systems primarily control tractor steering, but in the future throttle, brakes and implement operations may all be controlled by autopilot systems.”  Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the separate parts of the Murphy teaching could be combined to automatically reposition implements to reduce rollover risk as Murphy already controls tractor movement and suggests controlling implement movement as well.  In addition, it would have been obvious to try as Murphy discloses both in the same teaching.  

Regarding claim 15, Murphy teaches a machine, comprising: 
a component configured to move positions; (Murphy, see at least ¶ [0010] which states “High center of gravity conditions caused by unusual loads (e.g. spray tanks) or lifted implements (e.g. buckets) increase rollover risk.”)
a leg; (Murphy, see at least ¶ [0010] which states “High center of gravity conditions caused by unusual loads (e.g. spray tanks) or lifted implements (e.g. buckets) increase rollover risk.”  While Murphy does not specifically state a leg, Murphy gives implement examples such as a bucket.  Tractors do utilize legs for stability and therefore it would be within the art that the tractor taught by Murphy could have a leg and this claim limitations is not of patentable distinction.) and 
a control system that includes a controller (Murphy, see at least ¶ [0035] which states “FIG. 4 shows schematically a tractor and autopilot system. In FIG. 4, farm tractor 405 is equipped with GNSS receiver 410, radio/cell phone 415, display, 3-D map and path processor 420, pitch, roll and yaw sensors 425, accelerometers 430, steering sensor and steering control 435, weight sensor 440, and throttle sensor and throttle control 445.” and  ¶ [0039] which states “The autopilot system has several modes of operation 500, some of which are shown in FIG. 5. The system may operate in more than one mode simultaneously. In the “CG Determination” mode 505 the system calculates or measures the location of the tractor's center of gravity (or changes in the center of gravity location from a known starting point).”) configured to: 
determine a center of gravity of the machine based on a state of at least one of the component or the leg; (Murphy, see at least ¶ [0041] which states “CG can be calculated for various tractor configurations or input manually by an operator if the location is already known. FIG. 6 is a flow chart for calculating tractor CG position. First the system is defined in step 605 by the type of tractor, attached implements, and accessories. The position and weight of each of these components is determined in step 610. Positions and weights may be obtained from manufacturer's data, a model, or user input, or a combination of sources. Finally, center of gravity is calculated in step 615. As an example, the weight and center of gravity position for a base model tractor may be known. The weight and position of accessories (e.g. spray tanks, ballast weights, fuel, etc.) and implements (e.g. defined by hitch position and weight) may then be input by an operator. This data is combined with the basic tractor CG. First the moment (weight times arm) of each item is calculated. Then the sum of the moments is divided by the total weight to find the CG arm of the tractor with all its accessories and implements.”)
determine at least one of a slope limit or a pitch limit for the machine based on the center of gravity; (Murphy, see at least ¶ [0038] which states “When rollover risk exceeds a critical threshold—or, based on knowledge of a planned path over mapped terrain, will exceed a critical threshold in the future—the autopilot may take control of the tractor to prevent rollover (e.g. by slowing down) or warn the tractor operator and provide suggestions (e.g. slow down, turn in a particular direction), or both.” and  ¶ [0045] which states “Thus, user input, moment arm calculations, and tire pressure differences may all be used, separately or in combination, by an autopilot system to determine the location of the center of gravity (or changes in the location of the center of gravity) of a tractor. This information combined with tractor attitude (pitch, roll, yaw) and velocity may be used to assess tractor stability and rollover risk.”)
receive a command to perform an operation for the at least one of the component or the leg that, if performed, would affect at least one of a slope or a pitch of the machine; (Murphy, see at least ¶ [0038] which states “When rollover risk exceeds a critical threshold—or, based on knowledge of a planned path over mapped terrain, will exceed a critical threshold in the future—the autopilot may take control of the tractor to prevent rollover (e.g. by slowing down) or warn the tractor operator and provide suggestions (e.g. slow down, turn in a particular direction), or both.”  
determine whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit; (Murphy, see at least ¶ [0055] which states “The autopilot may warn an operator if the planned path will result in high rollover risk. For example, the autopilot may change the path color (e.g. to red) where the path makes uphill turns in steep terrain. Turn 1315 is an example of such a high risk turn.”) and 
Murphy does not specifically teach selectively perform the operation based on determining whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit. However, Murphy teaches ¶ [0056] which states “The autopilot system may change a tractor's path to reduce rollover risk or suggest to the operator that he change the path manually. FIGS. 14A and 14B show planned paths with methods to reduce rollover risk. In FIG. 14A a path is shown in which tractor speed is reduced approaching a turn and increased leaving the turn. In a fully automatic system the autopilot commands these speed adjustments through throttle control. (In this disclosure “throttle” or “throttle control” refer to any of a variety of systems or methods for controlling and/or sensing engine and/or vehicle speed including: a throttle valve, a fuel flow control system, an RPM governor, a continuously variable transmission control, etc.).” and ¶ [0030] which states “Current autopilot systems primarily control tractor steering, but in the future throttle, brakes and implement operations may all be controlled by autopilot systems.”  Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the separate parts of the Murphy teaching could be combined to automatically reposition implements to reduce rollover risk as Murphy already controls tractor movement and suggests controlling implement movement as well.  In addition, it would have been obvious to try as Murphy discloses both in the same teaching.  
 

Regarding claim 16, Murphy teaches a machine, wherein the center of gravity of the machine is further based on a fluid level of a fluid tank of the machine. (Murphy, see at least ¶ [0010] which states “High center of gravity conditions caused by unusual loads (e.g. spray tanks) or lifted implements (e.g. buckets) increase rollover risk.” and ¶ [0041] which states “CG can be calculated for various tractor configurations or input manually by an operator if the location is already known. FIG. 6 is a flow chart for calculating tractor CG position. First the system is defined in step 605 by the type of tractor, attached implements, and accessories. The position and weight of each of these components is determined in step 610. Positions and weights may be obtained from manufacturer's data, a model, or user input, or a combination of sources. Finally, center of gravity is calculated in step 615. As an example, the weight and center of gravity position for a base model tractor may be known. The weight and position of accessories (e.g. spray tanks, ballast weights, fuel, etc.) and implements (e.g. defined by hitch position and weight) may then be input by an operator. This data is combined with the basic tractor CG. First the moment (weight times arm) of each item is calculated. Then the sum of the moments is divided by the total weight to find the CG arm of the tractor with all its accessories and implements.”) (see claim 15 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 17, Murphy teaches a machine, wherein the fluid tank is at least one of: a water tank; a fuel tank; or a diesel exhaust fluid tank. (Murphy, see at least ¶ [0010] which states “High center of gravity conditions caused by unusual loads (e.g. spray tanks) or lifted implements (e.g. buckets) increase rollover risk.”   Murphy does not specifically teach a water tank, but Murphy does teach a spray tank.  Under the broadest reasonable interpretation this could include a water tank.  In the alternative, a liquid spray tank would, for rollover calculation purposes, function the same as a water tank.  Therefore, the claim limitation is not of patentable distinction. (see claim 15 above for rationale supporting obviousness, motivation, and reason to combine.)
Regarding claim 18, Murphy teaches a machine. Murphy does not specifically teach wherein the state of the at least one of the component or the leg is based on at least one of: a configuration of the at least one of the component or the leg; or a position of the at least one of the component or the leg.  However, Murphy teaches ¶ [0056] which states “The autopilot system may change a tractor's path to reduce rollover risk or suggest to the operator that he change the path manually. FIGS. 14A and 14B show planned paths with methods to reduce rollover risk. In FIG. 14A a path is shown in which tractor speed is reduced approaching a turn and increased leaving the turn. In a fully automatic system the autopilot commands these speed adjustments through throttle control. (In this disclosure “throttle” or “throttle control” refer to any of a variety of systems or methods for controlling and/or sensing engine and/or vehicle speed including: a throttle valve, a fuel flow control system, an RPM governor, a continuously variable transmission control, etc.).” and ¶ [0030] which states “Current autopilot systems primarily control tractor steering, but in the future throttle, brakes and implement operations may all be controlled by autopilot systems.”  Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the separate parts of the Murphy teaching could be combined to automatically reposition implements such as a leg which is routinely used with a tractor to reduce rollover risk as Murphy already controls tractor movement and suggests controlling implement movement as well.  In addition, it would have been obvious to try as Murphy discloses both in the same teaching.  

Regarding claim 19, Murphy teaches a machine. Murphy does not specifically teach wherein the component is a conveyor, and wherein the operation includes at least one of raising the leg; lowering the leg; raising the conveyor; lowering the conveyor; or swinging the conveyor.  However, Murphy teaches ¶ [0056] which states “The autopilot system may change a tractor's path to reduce rollover risk or suggest to the operator that he change the path manually. FIGS. 14A and 14B show planned paths with methods to reduce rollover risk. In FIG. 14A a path is shown in which tractor speed is reduced approaching a turn and increased leaving the turn. In a fully automatic system the autopilot commands these speed adjustments through throttle control. (In this disclosure “throttle” or “throttle control” refer to any of a variety of systems or methods for controlling and/or sensing engine and/or vehicle speed including: a throttle valve, a fuel flow control system, an RPM governor, a continuously variable transmission control, etc.).” and ¶ [0030] which states “Current autopilot systems primarily control tractor steering, but in the future throttle, brakes and implement operations may all be controlled by autopilot systems.”  Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the separate parts of the Murphy teaching could be combined to automatically reposition implements such as a conveyor which is routinely used with a tractor to reduce rollover risk as Murphy already controls tractor movement and suggests controlling implement movement as well.  In addition, it would have been obvious to try as Murphy discloses both in the same teaching.  

Regarding claim 20, Murphy teaches a machine, wherein, when selectively performing the operation, the controller is configured to: perform a portion of the operation that does not cause the machine to exceed the at least one of the slope limit or the pitch limit. (Murphy see at least ¶ [0056] which states “The autopilot system may change a tractor's path to reduce rollover risk or suggest to the operator that he change the path manually. FIGS. 14A and 14B show planned paths with methods to reduce rollover risk. In FIG. 14A a path is shown in which tractor speed is reduced approaching a turn and increased leaving the turn. In a fully automatic system the autopilot commands these speed adjustments through throttle control. (In this disclosure “throttle” or “throttle control” refer to any of a variety of systems or methods for controlling and/or sensing engine and/or vehicle speed including: a throttle valve, a fuel flow control system, an RPM governor, a continuously variable transmission control, etc.).” and ¶ [0030] which states “Current autopilot systems primarily control tractor steering, but in the future throttle, brakes and implement operations may all be controlled by autopilot systems.”) (see claim 15 above for rationale supporting obviousness, motivation, and reason to combine.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668